Exhibit 4.1 IndyMac MBS, Inc. Depositor IndyMac Bank, F.S.B. Seller and Servicer Deutsche Bank National Trust Company Trustee Pooling and Servicing Agreement Dated as of December 1, 2007 IndyMac IMJA Mortgage Loan Trust 2007-A4 Mortgage Pass-Through Certificates Series 2007-A4 TABLE OF CONTENTS Page ARTICLE ONE DEFINITIONS 5 Section 1.01 Definitions. 5 Section 1.02 Rules of Construction. 35 ARTICLE TWO CONVEYANCE OF MORTGAGE LOANS; REPRESENTATIONS AND WARRANTIES 37 Section 2.01 Conveyance of Mortgage Loans. 37 Section 2.02 Acceptance by the Trustee of the Mortgage Loans. 40 Section 2.03 Representations, Warranties, and Covenants of the Seller and the Servicer. 42 Section 2.04 Representations and Warranties of the Depositor as to the Mortgage Loans. 44 Section 2.05 Delivery of Opinion of Counsel in Connection with Substitutions. 44 Section 2.06 Execution and Delivery of Certificates. 45 Section 2.07 REMIC Matters. 45 ARTICLE THREE ADMINISTRATION AND SERVICING OF MORTGAGE LOANS 46 Section 3.01 Servicer to Service Mortgage Loans. 46 Section 3.02 [Reserved]. 47 Section 3.03 Rights of the Depositor and the Trustee in Respect of the Servicer. 47 Section 3.04 [Reserved]. 47 Section 3.05 Trustee to Act as Servicer. 47 Section 3.06 Collection of Mortgage Loan Payments; Certificate Account; Distribution Account. 47 Section 3.07 Collection of Taxes, Assessments and Similar Items; Escrow Accounts. 50 Section 3.08 Access to Certain Documentation and Information Regarding the Mortgage Loans. 51 Section 3.09 Permitted Withdrawals from the Certificate Account and the Distribution Account. 51 Section 3.10 Maintenance of Hazard Insurance; Maintenance of Primary Insurance Policies. 52 Section 3.11 Enforcement of Due-On-Sale Clauses; Assumption Agreements. 54 Section 3.12 Realization Upon Defaulted Mortgage Loans. 55 Section 3.13 Trustee to Cooperate; Release of Mortgage Files. 57 Section 3.14 Documents, Records and Funds in Possession of the Servicer to be Held for the Trustee. 57 Section 3.15 Servicing Compensation. 58 Section 3.16 Access to Certain Documentation. 58 Section 3.17 Annual Statement as to Compliance. 58 Section 3.18 Errors and Omissions Insurance; Fidelity Bonds. 59 Section 3.19 [Reserved]. 59 Section 3.20 Prepayment Charges. 59 Section 3.21 Late Payment Fees. 60 i ARTICLE FOUR DISTRIBUTIONS AND ADVANCES BY THE SERVICER 61 Section 4.01 Advances. 61 Section 4.02 Priorities of Distribution. 62 Section 4.03 [Reserved]. 65 Section 4.04 [Reserved]. 65 Section 4.05 Allocation of Realized Losses. 65 Section 4.06 Monthly Statements to Certificateholders. 66 Section 4.07 [Reserved]. 70 Section 4.08 [Reserved]. 70 Section 4.09 Determination of Pass-Through Rates for LIBOR Certificates. 70 ARTICLE FIVE THE CERTIFICATES 73 Section 5.01 The Certificates. 73 Section 5.02 Certificate Register; Registration of Transfer and Exchange of Certificates. 73 Section 5.03 Mutilated, Destroyed, Lost or Stolen Certificates. 77 Section 5.04 Persons Deemed Owners. 77 Section 5.05 Access to List of Certificateholders’ Names and Addresses. 78 Section 5.06 Maintenance of Office or Agency. 78 ARTICLE SIX THE DEPOSITOR AND THE SERVICER 79 Section 6.01 Respective Liabilities of the Depositor and the Servicer. 79 Section 6.02 Merger or Consolidation of the Depositor or the Servicer. 79 Section 6.03 Limitation on Liability of the Depositor, the Seller, the Servicer, and Others. 79 Section 6.04 Limitation on Resignation of the Servicer. 80 ARTICLE SEVEN DEFAULT 81 Section 7.01 Events of Default. 81 Section 7.02 Trustee to Act; Appointment of Successor. 82 Section 7.03 Notification to Certificateholders. 84 ARTICLE EIGHT CONCERNING THE TRUSTEE 85 Section 8.01 Duties of the Trustee. 85 Section 8.02 Certain Matters Affecting the Trustee. 85 Section 8.03 Trustee Not Liable for Certificates or Mortgage Loans. 87 Section 8.04 Trustee May Own Certificates. 87 Section 8.05 Trustee’s Fees and Expenses. 87 Section 8.06 Eligibility Requirements for the Trustee. 88 Section 8.07 Resignation and Removal of the Trustee. 88 Section 8.08 Successor Trustee. 89 Section 8.09 Merger or Consolidation of the Trustee. 90 Section 8.10 Appointment of Co-Trustee or Separate Trustee. 90 Section 8.11 Tax Matters. 91 ARTICLE NINE TERMINATION 94 ii Section 9.01 Termination upon Liquidation or Purchase of the Mortgage Loans. 94 Section 9.02 Final Distribution on the Certificates. 95 Section 9.03 Additional Termination Requirements. 96 ARTICLE TEN MISCELLANEOUS PROVISIONS 97 Section 10.01 Amendment. 97 Section 10.02 Recordation of Agreement; Counterparts. 98 Section 10.03 Governing Law. 99 Section 10.04 Intention of Parties. 99 Section 10.05 Notices. 99 Section 10.06 Severability of Provisions. 100 Section 10.07 Assignment. 100 Section 10.08 Limitation on Rights of Certificateholders. 100 Section 10.09 Inspection and Audit Rights. 101 Section 10.10 Certificates Nonassessable and Fully Paid. 101 Section 10.11 Official Record. 101 Section 10.12 Protection of Assets. 102 Section 10.13 Qualifying Special Purpose Entity. 102 ARTICLE ELEVEN EXCHANGE ACT REPORTING 103 Section 11.01 Filing Obligations. 103 Section 11.02 Form 10-D Filings. 103 Section 11.03 Form 8-K Filings. 104 Section 11.04 Form 10-K Filings. 104 Section 11.05 Sarbanes-Oxley Certification. 107 Section 11.06 Form 15 Filing. 107 Section 11.07 Report on Assessment of Compliance and Attestation. 107 Section 11.08 Use of Subcontractors. 109 Section 11.09 Amendments. 109 iii SCHEDULES Schedule I: Mortgage Loan Schedule S-I-1 Schedule II: Representations and Warranties of the Seller/Servicer S-II-1 Schedule III: Representations and Warranties as to the Mortgage Loans S-III-1 Schedule IV: [Reserved] S-IV-1 Schedule V: Form of Monthly Report S-V-1 EXHIBITS Exhibit A: Form of Senior Certificate (other than the Notional Amount Certificates) A-1 Exhibit B: Form of Subordinated Certificate B-1 Exhibit C: Form of Class A-R Certificate C-1 Exhibit D: Form of Notional Amount Certificate D-1 Exhibit E: Form of Reverse of Certificates E-1 Exhibit F-1: Form of Class P Certificates F-1-1 Exhibit F-2: Form of Class L Certificates F-2-1 Exhibit G-1: Form of Initial Certification of Trustee G-1-1 Exhibit G-2: Form of Delay Delivery Certification G-2-1 Exhibit H: Form of Final Certification of Trustee H-1 Exhibit I: Form of Transfer Affidavit I-1 Exhibit J: Form of Transferor Certificate J-1 Exhibit K: Form of Investment Letter (Non-Rule 144A) K-1 Exhibit L: Form of Rule 144A Letter L-1 Exhibit M: Form of Request for Release (for Trustee) M-1 Exhibit N: Request for Release of Documents N-1 Exhibit O-1: Form of Certificate to Be Provided by the Depositor with Form 10-K O-1-1 Exhibit O-2: Form of Trustee’s Officer’s Certificate O-2-1 iv Exhibit P: [Reserved] P-1 Exhibit Q: Reporting Responsibility Q-1 Exhibit R: Form of Performance Certification (Trustee) R-1 Exhibit S: Form of Servicing Criteria to be Addressed in Assessment of Compliance Statement S-1 Exhibit T: Form of List of Item 1119 Parties T-1 Exhibit U: Form of Sarbanes-Oxley Certification (Replacement of Servicer) U-1 v This Pooling And Servicing Agreement, dated as of December 1, 2007, among IndyMac MBS, Inc., a Delaware corporation, as depositor (the “Depositor”), IndyMac Bank, F.S.B.(“IndyMac”), a federal savings bank, as seller (in that capacity, the “Seller”) and as servicer (in that capacity, the “Servicer”), and Deutsche Bank National Trust Company, a national banking association, as trustee (the “Trustee”), W i t n e s s e t hT h a t In consideration of the mutual agreements set forth in this Agreement, the parties agree as follows: P r e l i m i n a r yS t a t e m e n t The Depositor is the owner of the Trust Fund that is hereby conveyed to the Trustee in return for the Certificates.The Trust Fund (exclusive of any amounts in respect of waived Prepayment Charges paid by the Servicer to the Class P Certificates pursuant to Section 3.20(b) and any amounts in respect of waived Late Payment Fees paid by the Servicer to the Class L Certificates pursuant to Section 3.21(b)) for federal income tax purposes will consist of one real estate mortgage investment conduit (the “Master REMIC”).Each Certificate, other than the Class A-R and Class L Certificates, will represent ownership of one or more regular interests in the Master REMIC for purposes of the REMIC Provisions.The Class A-R represents ownership of the sole class of residual interest in the Master REMIC.The Master REMIC will hold as assets all property of the Trust Fund (exclusive of any amounts in respect of waived Prepayment Charges paid by the Servicer to the Class P Certificates pursuant to Section 3.20(b) and any amounts in respect of waived Late Payment Fees paid by the Servicer to the Class L Certificates pursuant to Section 3.21(b)).For federal income tax purposes, each Certificate (other than the Class A-R and Class L Certificates) is hereby designated as a regular interest in the Master REMIC.The latest possible maturity date of all REMIC regular interests created in this Agreement shall be the Latest Possible Maturity Date.All amounts in respect of waived Prepayment Charges paid by the Servicer to the Class P Certificates pursuant to Section 3.20(b) will be treated as paid directly by the Servicer to the Class P Certificates and not as paid by or through any REMIC under this Agreement.All amounts in respect of waived Late Payment Fees paid by the Servicer to the Class L Certificates will be treated as paid directly by the Servicer to the Class L Certificates pursuant to Section 3.21(b) and not as paid by or through any REMIC created under this Agreement or by or through the Grantor Trust described in this Agreement. The Master REMIC The following table sets forth characteristics of the Certificates, together with the minimum denominations and integral multiples in excess thereof in which such Classes shall be issuable (except that one Certificate of each Class of Certificates may be issued in a different amount): Class Designation Initial Class Certificate Balance or Notional Amount Pass-Through Rate Minimum Denomination Integral Multiples in Excess of Minimum Class A-1 $ 158,770,000 6.25 % $ 1,000 $ 1 Class A-2 $ 11,601,900 6.25 % $ 25,000 $ 1 Class PO $ 733,508 N/A (3) $ 100,000 $ 1 Class A-X $ 18,464,687 (1) 6.50 % $ 100,000 (2) $ 1 (2) Class A-R $ 100 6.25 % $ 100 N/A Class B-1 $ 7,491,000 6.25 % $ 100,000 $ 1 Class B-2 $ 1,370,000 6.25 % $ 100,000 $ 1 Class B-3 $ 913,000 6.25 % $ 100,000 $ 1 Class B-4 $ 731,000 6.25 % $ 100,000 $ 1 Class B-5 $ 640,000 6.25 % $ 100,000 $ 1 Class B-6 $ 457,064.47 6.25 % $ 100,000 $ 1 Class P $ 100 N/A (4) $ 100 N/A Class L N/A N/A (5) (5 ) (5 ) (1) This Class of Certificates will be Notional Amount Certificates, will have no Class Certificate Balance and will bear interest on its Notional Amount. (2) Denomination is based on Notional Amount. (3) The Class PO Certificates are Principal Only Certificates and are not entitled to receive distributions of interest. (4) The Class P Certificates will not be entitled to any interest, but will be entitled to 100% of any Prepayment Charges paid on the Mortgage Loans. For federal income tax purposes, all amounts in respect of waived Prepayment Charges paid by the Servicer to the Class P Certificates pursuant to Section 3.20(b) will be treated as paid directly by the Servicer to the Class P Certificates and not as paid by or through any REMIC created hereunder. The Class P Certificates shall be issued as a single certificate. (5) The Class L Certificates will not evidence an interest in any REMIC and will not be entitled to any interest but will be entitled to 100% of the Late Payment Fees collected. For federal income tax purposes, the Trustee will treat Late Payment Fees as beneficially owned by the Holder of the Class L Certificates and shall treat such portion of the Trust Fund as an interest in a “trust” within the meaning of Treasury regulations section 301.7701-4(a) (the “Grantor Trust”).The Class L Certificates shall be issued as a single certificate. The foregoing REMIC structure is intended to cause all of the cash from the Mortgage Loans to flow through to the Master REMIC as cash flow on a REMIC regular interest, without creating any shortfall—actual or potential (other than for credit losses) to any REMIC regular interest. Set forth below are designations of Classes of Certificates to the categories used herein: Accretion Directed Certificates None. Accrual Certificates None. Book-Entry Certificates All Classes of Certificates other than the Physical Certificates. COFI Certificates None. Component Certificates None. 1 Components None. Delay Certificates All interest-bearing Classes of Certificates other than any Non-Delay Certificates. ERISA-Restricted Certificates The Residual Certificates and the Private Certificates; the Retained Certificates (other than the Private Certificates) until they have been the subject of an ERISA-Qualifying Underwriting; and Certificates of any Class that ceases to have a rating of BBB- (or its equivalent) or better from at least one Rating Agency. LIBOR Certificates None. Non-Delay Certificates None. Notional Amount Certificates Class A-X Certificates Offered Certificates All Classes of Certificates other than the Private Certificates. Physical Certificates Class A-R Certificates and the Private Certificates. Planned Principal Classes None. Principal Only Certificates Class PO Certificates. Private Certificates Class B-4, Class B-5, Class B-6, Class P and Class L Certificates. Rating Agencies Moody’s and S&P. Regular Certificates All Classes of Certificates other than the Class A-R Certificates. Residual Certificate Class A-R Certificates. Retained Certificates Class A-2, Class PO, Class B-1, Class B-2, Class B-3, Class B-4, Class B-5, Class B-6, Class P and Class L Certificates. Senior Certificates Class A-1, Class A-2, Class A-X, Class PO and Class A-R Certificates Subordinated Certificates Class B-1, Class B-2, Class B-3, Class B-4, Class B-5 and Class B-6 Certificates. 2 Targeted Principal Classes None. Targeted Principal Component None. With respect to any of the foregoing designations as to which the corresponding reference is “None,” all defined terms and provisions in this Agreement relating solely to such designations shall be of no force or effect, and any calculations in this Agreement incorporating references to such designations shall be interpreted without reference to such designations and amounts.Defined terms and provisions in this Agreement relating to statistical rating agencies not designated above as Rating Agencies shall be of no force or effect. 3 ARTICLE ONE Definitions Section 1.01
